DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2021 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 1-70, 79-83, and 87 are canceled.
	Claim 91 is new.
Claims 84-88 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 18, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 77 and 78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 77 depends from claim 71.  
Claim 71 recites that each of the nucleic acid templates comprises a runway region having a “secondary structure with a hairpin”.
Claim 77 recites that each of the plurality of nucleic acid template is “linear.”
It is unclear how a template can be linear while having a hairpin structure therein.
Claim 78 is indefinite by way of its dependency on claim 77.
No reasonable interpretation can be made for the claims therefore.
Claim Rejections - 35 USC § 102
The rejection of claims 71, 72, 75-78, 89, and 90 under 35 U.S.C. 102(a)(1) as being anticipated by Martinelli et al. (U.S. Patent No. 5,407,798, issued April 18, 1995), made in the Office Action mailed on June 4, 2021 is withdrawn in view of the Amendment received on September 16, 2021.
Rejection – New Grounds, Necessitated by Amendment

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 71-74, 76-78, and 89-91 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Travers et al. (Nucleic Acids Research, 2010, vol. 38, no. 15, e159, pages 1-8).
Travers et al. teach the below composition (reproduced from Figure 1):

    PNG
    media_image1.png
    101
    547
    media_image1.png
    Greyscale
As seen, the composition can be divided into three arbitrary regions: 1) adapter region, said adapter region comprising a priming region; 2) runway region, wherein the runway region comprises a secondary structure with a hairpin and comprising DNA bases; and 3) an insert region.

    PNG
    media_image2.png
    211
    552
    media_image2.png
    Greyscale
Expounding, as shown below, the left-green loop structure is deemed an adapter, comprising a priming region (region where the orange line is shown), and the priming region comprises a complementary primer (orange line) annealed thereto; and a strand displacing polymerase bound to the template at the priming region to form a nd column, 1st paragraph).
	With regard to claims 72, 73, 74, and 91, Travers et al. explicitly teach that the insert region can be as short as 40 bp, and as large as 25,000 bp and disclose that they “see no evidence of an intrinsic limit in the size of template that can be created” (page 1, 2nd column, 2nd paragraph).  Given that the insert region is a double-stranded region, wherein the Office construes the bottom region (purple region, see above Figure) as part of the runway region, this bottom region would comprise equal length of the top (yellow) region which is construed as the insert region.  Therefore, a 25,000 bp insert would necessarily equate to its, or at least 12,500 bases runway region which would give at least 30 seconds of delay before the polymerase reaches the yellow, insert region.
nd column, 2nd paragraph), which necessarily comprises a plurality of such template constructs which are identical in sequence, which then necessarily includes runway regions which are identical.
	With regard to claims 89 and 90, the region found between the runway and the portion of the insertion region can be deemed a barcode region for identifying purposes, as the selection region can be chosen for identification purposes
	Therefore, Travers et al. anticipate the invention as claimed.

Claims 71 and 75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. (Genome Integrity, 2011, vol. 2, no. 10, pages 1-9) as evidenced by Travers et al. (Nucleic Acids Research, 2010, vol. 38, no. 15, e159, pages 1-8).
Clark et al. reference performing a sequencing region utilizing an art-known SMRTbell sequencing construct (“we demonstrate that single-molecule, realtime (SMRT®) DNA sequencing can …”, Abstract), which meets the limitations imposed by instant claim 71, as evidenced by Travers et al. who provide structural details of a SMRTbell sequencing construct as already discussed above.
Clark et al., in addition explicitly teach that SMRT® sequencing construct comprises a modified base that is absent in the insert region (“SMRTbell templates were generated by ligating several oligonucleotides, one of which contained two 

    PNG
    media_image3.png
    170
    1097
    media_image3.png
    Greyscale

Note that in Clark et al., the adapter structure is located to the right-side instead of the left-side (of Travers).  However, following the polymerase direction, it can be seen that the right-loop region is the adapter comprising a primer binding region (black arrow is the primer), wherein the subsequent stop stand portion through the left-side, yellow loop region is the runway region, followed by the bottom strand which is the insert region.  And the runway region (i.e., the top strand) comprises the modified nucleotides which are not present at the insert region (i.e., the bottom strand).
Clark et al. anticipate the invention as claimed therefore.

Conclusion
	No claims are allowed. 
	The above rejections are consistent with the structures which are disclosed by Applicants’ own Figure 2.  Broadly claiming an invention could potentially subject claims rejection based on unintended prior art.
 In re Mott, 190 U.S.P.Q. 536 (CCPA 1975), the court stated that, "[c]laims must be given broadest reasonable construction their language will permit in ex parte prosecution, and applicant who uses broad language runs the risk that others may be able to support the same claim with a different disclosure."  
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        February 17, 2022
/YJK/